DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is responsive to the amendment filed on 23 March 2022. As directed by the amendment: Claims 15-20 have been amended, no claims have been cancelled,  and no claims have been added.  Claims 1-14 were previously withdrawn due to a Restriction Requirement. Thus, Claims 15-26 are presently under consideration. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15-17, 19-22 and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hargrove (US Publication No. 2009/0030476, previously cited) in view of Donders et al. (US Publication No. 2007/0043400, previously cited). 
Regarding Claims 15-17, 19, and 20, Hargrove discloses a method of for treating symptoms of post-traumatic stress disorder (PTSD) in a patient (Paragraph 0056, 0072), the method comprising: positioning a contact surface (electrodes 4, Fig. 3; 25, Fig. 4; 122, 102, Figs. 13-14, 17; Paragraph 0100, 0144-0145, 0223-0224) of a device (9, Fig. 4, Paragraph 0112-0113) in contact with an outer skin surface of a patient (skin 4, Fig. 3, Paragraph 0100, noninvasive electrode placement, Paragraph 0144-0145); ELEC-51 D3 118 applying, via the device, when the contact surface (electrodes 4, Fig. 3, 122, 102, Figs. 13-14, 17, Paragraph 0100, 0144-0145, 0223-0224) is in contact with the outer skin surface of the patient (skin 4, Fig. 3, Paragraph 0100, noninvasive electrode placement, Paragraph 0144-0145, 0223-0224), an electrical impulse transcutaneously (Paragraph  0144-0145, 0223-0224) from the device through the outer skin surface of the patient (skin 4, Fig. 3, Paragraph 0100, noninvasive stimulation, Paragraph 0144-0145) to a vagus nerve in the patient (vagus nerve stimulation, Paragraph 0005, 0223-0224), wherein the device comprises one or more electrodes (122, 120, Figs. 13-14, 17, Paragraph 0144-0145, 0166, 0223-0224) coupled to the energy source (108, 105, 107, Figs. 13-14, 17, Paragraph 0128-0129), further comprising attaching the one or more electrodes (122, 102, Figs. 13-14, 17; Paragraph 0144-0145, 0166, 0223-0224) to a neck of the patient (in contact with neck, Paragraph 0223-0224), wherein the electrical impulse is sufficient to modify the vagus nerve (Paragraph 0005, 0223-0224) such that the symptoms of PTSD are reduced (Paragraph 0056, 0072), further comprising applying the electrical impulse according to a stimulation protocol (Paragraph 0090, 0093, 0099, 0124, 0238), wherein the stimulation protocol comprises a treatment paradigm (various selected parameters, Paragraph 0090, 0093, 0099, 0124, 0238) includes transmitting the electrical impulse to the vagus nerve (Paragraph 0005, 0223-0224) for one or more doses (example of Fig. 2 shows bursts of 5 pulses [“ON” time] followed by interburst period;  example of Fig. 7 shows bursts of 10 pulses followed by interburst period, Paragraph 0090, 0093, 0099, 0124, 0238), wherein the stimulation protocol comprises one or more treatments/day (1-20  stimulation events, Paragraph 0090, 0093, 0099, 0124, 0238), wherein each treatment comprises at least two doses administered within seconds or minutes of each other (example of Fig. 2 shows bursts of 5 pulses [“ON” time] followed by interburst period;  example of Fig. 7 shows bursts of 10 pulses followed by interburst period, Paragraph 0090, 0124; treatment times between 1 sec – 60 minutes with a range of duty cycles between 1-99%, Paragraph 0238) with a between period that comprises zero pulses (“OFF” time, Fig. 2; Paragraph 0090, 0099, 0124; duty cycle range between 1%-99%, which would require “OFF” periods, Paragraph 0238, 0090).
However, Hargrove does not specifically disclose wherein the impulse is delivered to the vagus nerve in one or more doses which have a period of about 90 seconds to about three minutes and wherein the doses are administered and separated by a time frame of about within 5 -15 minutes. Donders et al. teaches a method of treating patient symptoms (Abstract) contacting one or more electrodes proximate a vagus nerve in a patient (Abstract, Paragraph 0037-0038, Claim 1), generating an electrical impulse to be applied to the vagus nerve (Paragraph 0012, Paragraph 0037-0038, Claim 1) comprising pulses having a frequency of 2.5 KHz, 3KHz, or 5 KHz (Paragraph 0072-0073, Claim 8), including a pulse duration of 100 microseconds (Paragraph 0009, 0074), and generating an electrical impulse to be applied to the vagus nerve (Paragraph 0012, Paragraph 0037-0038, Claim 1) for one or more doses wherein each dose has a period of about 1-5 minutes (Paragraph 0009, 0011, 0056, 0072), wherein the doses are separated by a time frame of about 5-10 minutes (Paragraph 0009, 0011, 0057, 0062), including specific examples wherein at least two doses are administered within five minutes between each other (e.g. 2 minutes or 5 minutes, Paragraph 0009, 0011, 0057, 0062). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the treatment paradigm doses in the method disclosed by Hargrove to have a period of about 90 seconds to about three minutes, wherein the doses are separated by a time frame of about within five to 15 minutes, as generally taught by Donders et al., in order to effectively capture the vagus nerve for modulating parasympathetic effects for treating patient symptoms, and to reduce the likelihood of accommodation by the vagus nerve while avoiding complete nerve recovery, thereby maintaining therapy efficacy, as also taught by Donders et al. (Paragraph 0007, 0011, 0057). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, Hargrove discloses positioning a contact surface (electrodes 4, Fig. 3; 25, Fig. 4; 122, 102, Figs. 13-14, 17; Paragraph 0100, 0144-0145, 0223-0224) of a device (9, Fig. 4, Paragraph 0112-0113) in contact with an outer skin surface of a neck of a patient (skin 4, Fig. 3, Paragraph 0100, noninvasive electrode placement on neck, Paragraph 0144-0145, 0223-0224). In particular, Hargrove discloses that the vagus nerve is stimulated by “an electrode 122 of any stimulating lead 121 may be adapted to be placed at the posterior base of the neck of the subject near the first, second, or third cervical vertebrae” (Paragraph 0223). Anatomically, the vagus nerve extends throughout the length of the neck, and is enclosed within the carotid sheath (which also extends the length of the neck). This is evidenced by, for example, the present Application’s Specification, Paragraph 00246, “The carotid sheath encloses not only the vagus nerve, but also the internal jugular vein 62 and the common carotid artery 63.” Figure 7 of the present Application’s Drawings (reproduced below) show that the vagus nerve 60 is enclosed within the carotid sheath 61, which is in proximity to the cervical vertebrae 76, and other anatomical structures such as the esophagus 68. 

    PNG
    media_image1.png
    553
    505
    media_image1.png
    Greyscale


Therefore, since Hargrove discloses that the contact surface/electrodes are placed on an outer skin surface of a neck near the cervical vertebrae in order to provide stimulation to the adjacent vagus nerve (Paragraph 0223), this would also be on an outer skin surface of the neck adjacent to (since the vagus nerve in the neck is anatomically enclosed within the carotid sheath, all areas surrounding the neck are “adjacent”), and/or near (at least proximate to) the carotid sheath. Therefore, Hargrove discloses positioning a contact surface (electrodes 4, Fig. 3; 25, Fig. 4; 122, 102, Figs. 13-14, 17; Paragraph 0100, 0144-0145, 0223-0224) of a device (9, Fig. 4, Paragraph 0112-0113) in contact with an outer skin surface of a neck adjacent to, or near, a carotid sheath of a patient (skin 4, Fig. 3, Paragraph 0100, noninvasive electrode placement on neck, Paragraph 0144-0145, 0223-0224). It is noted that the anatomical structures of the vagus nerves within the neck are additionally evidenced by Donders et al., which also discloses contacting one or more electrodes proximate a vagus nerve in the neck of a patient (Abstract, Paragraph 0037-0038), wherein the electrodes are placed adjacent to the vagus nerve (AVN, PVN, Figs. 1-3), which is shown to be near the esophagus (E, Figs. 1-3) in the neck.  
Regarding Claim 21, Hargrove discloses wherein the stimulation protocol comprises one or more treatments/day (stimulation events, Paragraph 0090, 0093, 0099, 0124, 0238), specifically wherein the wherein the stimulation protocol comprises 1-50 treatments/day, or more preferably fewer than 20 treatments/day (stimulation events per cycle, Paragraph 0090, 0093, 0099, 0124, 0238), and are set by the clinician based on experience and/or sensed feedback (“The number of stimulation cycles and the times that the stimulation turns on is entirely clinician driven”, Paragraph 0090; “Values of these parameters are chosen based on clinician experience, and are selected in a manner that is meant to cause a reactive therapeutic effect without causing the subject to over-react.  The selection of these values is further driven by subject condition and symptomatic presentation”; Paragraph 0093; “the apparatus and method preferably measures EEG during stimulation delivery, and uses these EEG measurements to drive neurostimulation signal parameters”, Paragraph 0085; Steps S1, S2, S4, S7-S9 of the method of Fig. 26). 
However, neither Hargrove nor Donders et al. explicitly discloses wherein the stimulation protocol comprises specifically 2 to 12 treatments/day. It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the method disclosed by Hargrove and Donders et al. in combination to use specifically 2 to 12 treatments/day, since Hargrove et al. discloses preferably fewer than 20 treatments/day (stimulation events per cycle, Paragraph 0090, 0093, 0099, 0124, 0238), and are particularly chosen and set by the clinician based on experience and/or sensed feedback (The number of stimulation cycles and the times that the stimulation turns on is entirely clinician driven”, Paragraph 0090; “Values of these parameters are chosen based on clinician experience, and are selected in a manner that is meant to cause a reactive therapeutic effect without causing the subject to over-react.  The selection of these values is further driven by subject condition and symptomatic presentation”; Paragraph 0093; “the apparatus and method preferably measures EEG during stimulation delivery, and uses these EEG measurements to drive neurostimulation signal parameters”, Paragraph 0085; Steps S1, S2, S4, S7-S9 of the method of Fig. 26), in order to prevent overstimulation and/or undesired side effects, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 22, Hargrove discloses the method further wherein the electrical impulse comprises pulses having a frequency of about 1 kHZ to about 20 kHz (preferred range of 1 kHz-100 kHz, with a specific example of 15 kHz, Paragraph 0068; or 14.336 Khz  or 16.384 kHz, Paragraph 0153).  
Regarding Claims 25 and 26, Hargrove discloses the method further wherein the electrical impulse is sufficient to cause release of one or more inhibitory neurotransmitters in a brain of the patient (increasing diminished levels of serotonin, Paragraph 0205, Claim 141), wherein the inhibitory neurotransmitters comprise serotonin (increasing diminished levels of serotonin, Paragraph 0205, Claim 141).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hargrove in view of Donders et al., further in view of Libbus et al. (US Publication No. 2006/0122675, previously cited).
Regarding Claim 18, Hargrove discloses the method further wherein the electrodes (electrodes 4, Fig. 3; 25, Fig. 4; 122, 102, Figs. 13-14, 17; Paragraph 0100, 0144-0145, 0223-0224) are connected to the housing, and wherein the energy source (108, 107, Figs. 13-14, 17, Paragraph 0128-0129) is housed within the housing (101, Fig. 13-14, 17).  
However, neither Hargrove nor Donders et al. specifically discloses wherein the electrodes are part of the housing. Libbus et al. teaches a method of treating patient symptoms by providing electrical stimulation pulses to a vagus nerve proximate a neck of a patient (301, Fig. 3, Paragraph 0037), wherein a housing includes energy sources and circuitry components (516, 517, 523, 525, Fig. 5, Paragraph 0043), and wherein the electrodes are part of the housing (conductive housing functioning as transcutaneous electrode, Paragraph 0037, Claim 38).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to include the electrodes as part of the housing, as taught by Libbus et al., in the device of method disclosed by Hargrove and Donders et al. in combination, in order to reduce entanglement and/or breakage of leads, or additionally to reduce the total number of structural components for ease of manufacture or cost purposes.

Claims 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hargrove in view of Donders et al., further in view of Ben-David et al. (US Publication No. 2007/0179543, previously cited).
Regarding Claims 23-24, Hargrove discloses the method further wherein the electrical impulse comprises bursts of pulses, wherein the bursts each comprise about 2 to 20 pulses (example of Fig. 2 shows bursts of 5 pulses [“ON” time] followed by interburst period;  example of Fig. 7 shows bursts of 10 pulses followed by interburst period, Paragraph 0124) and the bursts are separated by an inter-burst period that comprises zero pulses (“OFF” time, Fig. 2; Paragraph 0090, 0099, 0124; duty cycle range between 1%-99%, which would require “OFF” periods, Paragraph 0238, 0090). Donders et al. does teach wherein each pulse has a pulse width of 100 microseconds (Paragraph 0009, 0046).
However, neither Hargrove nor Donders et al. specifically disclose wherein each burst has a frequency of about 1 to about 100 bursts per second and each pulse has a duration of about 50 to about 1000 microseconds in duration.  Ben-David et al. teaches a method of treating patient symptoms (Abstract, Paragraph 0014, 0168, 0492-0502) contacting one or more electrodes proximate a vagus nerve in a patient (Abstract, Paragraph 0014, 0492-0502), and generating an electrical impulse to be applied to the vagus nerve (Paragraph 0014, 0489, 0492, 0502) wherein each burst has a frequency of over 1-3 bursts per second (at least 3-10 bursts in 3 or more seconds, Paragraph 0571-0572, 0504)  and each pulse has a duration of about 200-2500 microseconds in duration (Paragraph 0504, 0572),  wherein the bursts each comprise about 1-10 pulses (Paragraph 0508, 0571-0572) and the bursts are separated by an inter-burst period that comprises zero pulses (Paragraph 0511, 0571-0572). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the electrical impulse to the vagus nerve, in the method disclosed by Hargrove and Donders et al. in combination, to include wherein each ELEC-51 D2119burst has a frequency of about 1 to about 100 bursts per second, and each pulse has a duration of about 100 to about 1000 microseconds in duration, as generally taught by Ben-David et al., in order to effectively capture the vagus nerve for modulating parasympathetic effects for treating patient symptoms and preventing side effects, such as effecting heart rate (e.g. see Ben-David et al., Paragraph 0168, 0194, 0239, 0528, 0533, Claim 179). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
The previous 35 USC 112(b)/pre-AIA  second paragraph rejections of Claims 16-18 and 20-21, and the Claim Objection to Claim 18, as made in the Non-Final Rejection Office Action mailed 29 December 2022, have been withdrawn due to the Applicant’s amendments to Claims 16-20.  
The Applicant's arguments filed in the Response filed 23 March 2022 with respect to the previous 35 USC 103(a) rejections of Claims 15-26 have been fully considered but they are not persuasive.
The Applicant argues (Pages 6-8 of Response) that neither of previously cited Hargrove nor Donders et al. discloses the newly added limitations to independent Claim 15, specifically “positioning a contact surface of a device in contact with an outer skin surface of a neck adjacent to, or near, a carotid sheath of a patient”. However, the Examiner disagrees with this argument, and maintains that Hargrove discloses this limitation. Hargrove discloses positioning a contact surface (electrodes 4, Fig. 3; 25, Fig. 4; 122, 102, Figs. 13-14, 17; Paragraph 0100, 0144-0145, 0223-0224) of a device (9, Fig. 4, Paragraph 0112-0113) in contact with an outer skin surface of a neck of a patient (skin 4, Fig. 3, Paragraph 0100, noninvasive electrode placement on neck, Paragraph 0144-0145, 0223-0224). In particular, Hargrove discloses that the vagus nerve is stimulated by “an electrode 122 of any stimulating lead 121 may be adapted to be placed at the posterior base of the neck of the subject near the first, second, or third cervical vertebrae” (Paragraph 0223). Anatomically, the vagus nerve extends throughout the length of the neck, and is enclosed within the carotid sheath (which also extends the length of the neck). This is evidenced by, for example, the present Application’s Specification, Paragraph 00246, “The carotid sheath encloses not only the vagus nerve, but also the internal jugular vein 62 and the common carotid artery 63.” Figure 7 of the present Application’s Drawings (reproduced below) show that the vagus nerve 60 is enclosed within the carotid sheath 61, which is in proximity to the cervical vertebrae 76, and other anatomical structures such as the esophagus 68. The Applicant’s arguments (Pages 6-7) also confirm this human anatomical structure. 

    PNG
    media_image1.png
    553
    505
    media_image1.png
    Greyscale

The broadest reasonable interpretation of “adjacent to” or “near” the carotid sheath as required by the claim would include all anatomical structures within the neck proximate the vagus nerve. Therefore, since Hargrove discloses that the contact surface/electrodes are placed on an outer skin surface of a neck near the cervical vertebrae in order to provide stimulation to the adjacent vagus nerve (Paragraph 0223), this would also be on an outer skin surface of the neck adjacent to (since the vagus nerve in the neck is anatomically enclosed within the carotid sheath, all areas surrounding the neck are “adjacent”), and/or near (at least proximate to) the carotid sheath. Therefore, Hargrove discloses positioning a contact surface (electrodes 4, Fig. 3; 25, Fig. 4; 122, 102, Figs. 13-14, 17; Paragraph 0100, 0144-0145, 0223-0224) of a device (9, Fig. 4, Paragraph 0112-0113) in contact with an outer skin surface of a neck adjacent to, or near, a carotid sheath of a patient (skin 4, Fig. 3, Paragraph 0100, noninvasive electrode placement, Paragraph 0144-0145, 0223-0224). It is further noted that the anatomical structures of the vagus nerves within the neck are additionally evidenced by Donders et al., which also discloses contacting one or more electrodes proximate a vagus nerve in the neck of a patient (Abstract, Paragraph 0037-0038), wherein the electrodes are placed adjacent to the vagus nerve (AVN, PVN, Figs. 1-3), which is shown to be near the esophagus (E, Figs. 1-3) in the neck. 
In response to the Applicant's additional arguments (Pages 6-8 of Response) that the Hargrove or Donders et al. references fail to show certain features of the Applicant’s invention, it is noted that the features upon which the Applicant relies (i.e., that the contact surface is positioned on an anterior or front side of the neck) are not recited in the rejected claims.  Although the claims are interpreted in light of the Specification, limitations from the Specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
No additional specific arguments were made with respect to the previous 35 USC 103(a) rejections of dependent Claims 16-26, nor with respect to the previously cited Libbus et al. or Ben-David et al. references. Therefore, Claims 15-26 remain rejected as described in detail above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792